



EXHIBIT 10.3



AMENDMENT NO. 1, dated as of January 25, 2017 (this “Agreement”), to the Term
Loan Credit Agreement dated as of November 9, 2015 (as amended, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”), among
T-Mobile USA, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
as lenders and Deutsche Bank AG New York Branch, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”).
A.WHEREAS, Deutsche Telekom AG (“DT”), the Borrower, the Guarantors (as defined
in the Credit Agreement) and the Administrative Agent have entered into a First
Incremental Facility Amendment dated as of December 29, 2016, whereby DT has
committed to provide the Borrower with an incremental term loan of $660,000,000
on January 31, 2017 (the “First Amendment Incremental Term Loan”), subject to
the fulfillment of certain conditions precedent set forth therein.
B.    WHEREAS, the Borrower, pursuant to Section 2.12 of the Credit Agreement,
intends to prepay the existing Senior Lien Term Loan in full on or about January
30, 2017 (the “Prepayment”).
C.    WHEREAS, following such prepayment of the Senior Lien Term Loan, DT, as
committed Lender in respect of the First Amendment Incremental Term Loan
pursuant to Section 2.23(c) of the Credit Agreement, shall be the sole remaining
Lender under the Credit Agreement.
D.    WHEREAS, DT, upon funding its commitment in respect of the First Amendment
Incremental Term Loan following such prepayment, would be an Affiliated Lender
holding Terms Loans with an aggregate principal amount in excess of 25.0% of the
principal amount of all Term Loans then outstanding.
E.    WHEREAS, the Borrower and DT desire that DT be unambiguously permitted to
be the sole Lender under the Credit Agreement immediately after the Prepayment.
F.    WHEREAS, Section 9.2 of the Credit Agreement restricts DT from amending
Section 9.4(e)(ii) in order to permit it to hold Terms Loans with an aggregate
principal amount in excess of 25.0% of the principal amount of all Term Loans
then outstanding following the Prepayment.
G.    WHEREAS, (i) Section 9.2(b)(y)(2) of the Credit Agreement permits the
definition of “Required Lenders” to be amended with the written consent of each
Lender under the Credit Agreement and (ii) after giving effect to the
Prepayment, DT will be the sole Lender under the Credit Agreement.
H.    WHEREAS, DT and the Borrower now desire to amend the Credit Agreement to
remove the restriction preventing DT from amending the Credit Agreement to
permit it to hold Terms Loans with an aggregate principal amount in excess of
25.0% of the principal amount of all Term Loans then outstanding following the
Prepayment.



--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.     Definitions. Capitalized terms used but not defined in this
Agreement have the meanings assigned thereto in the Credit Agreement. The
provisions of Section 1.2 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.
SECTION 2.     Amendments to the Credit Agreement. Subject to the satisfaction
of the condition set forth in Section 3 hereof, the Credit Agreement is hereby
amended as follows:
Section 1.1 of the Credit Agreement is hereby amended by replacing the following
definition in its entirety as follows:
“Required Lenders”: (i) for so long as DT is the only Lender, DT and (ii) at any
other time, the holders of more than 50.0% of the aggregate unpaid principal
amount of the Term Loans then outstanding; provided, that, the Aggregate
Exposure of any Defaulting Lender shall be disregarded in making any
determination under this definition.
SECTION 3.     Condition Precedent to the Effectiveness of this Agreement. The
effectiveness of this Agreement shall be subject to the Administrative Agent
acknowledging receipt of $1,986,001,600, which represents the principal amount
of all outstanding loans together with accrued interest thereon, and all fees
and other Obligations of the Borrower accrued under the Credit Agreement as of
January 30, 2017.
SECTION 4.     Effect of this Agreement. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the effective date of this Agreement, any reference to
the Credit Agreement shall mean the Credit Agreement as modified hereby.
SECTION 5.     Reaffirmation. Each of the Borrower and each Guarantor identified
on the signature pages hereto (collectively, the “Reaffirming Loan Parties”)
hereby acknowledges that it expects to receive substantial direct and indirect
benefits as a result of this Agreement and the transactions contemplated hereby.
Each Reaffirming Loan Party hereby consents to this Agreement and the
transactions contemplated hereby, and hereby confirms its respective guarantees,
pledges and grants of security interests, as applicable, under each of the Loan
Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Agreement and the transactions contemplated hereby, such
guarantees, pledges and grants of


2



--------------------------------------------------------------------------------







security interests shall continue to be in full force and effect and shall
accrue to the benefit of the Secured Parties. Each of the Reaffirming Loan
Parties agrees that, neither the modification of the Credit Agreement effected
pursuant to the Agreement nor the execution, delivery, performance or
effectiveness of this Agreement (a) impairs the validity, effectiveness or
priority of Liens granted pursuant to any Loan Document, and such Liens continue
unimpaired with the same priority to secure repayment of all Obligations (as
defined in the Guarantee and Collateral Agreement), whether heretofore or
hereafter incurred or (b) require that any new filings be made or other action
taken to perfect or to maintain the perfection of such Liens. Each of the
Reaffirming Loan Parties further agrees to take any action that may be required
or that is reasonably requested by the Administrative Agent to effect the
purposes of this Agreement, the transactions contemplated hereby or the Loan
Documents and hereby reaffirms its obligations under each provision of each Loan
Document to which it is party.
SECTION 6.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission (e.g., “PDF” or “TIFF”) of an executed counterpart
of a signature page to this Agreement shall be effective as delivery of an
original executed counterpart of this Agreement.
SECTION 7.     Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 8.     Governing Law; Jurisdiction, etc. This Agreement shall be
construed in accordance with and governed by the laws of the State of New York.
The provisions of Sections 9.9 and 9.10 of the Credit Agreement shall apply to
this Agreement, mutatis mutandis.
[Remainder of page intentionally left blank.]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER:
 
 
 
 
T-MOBILE USA, INC.
 
 
 
 
 
 
 
By:
/s/ Dirk Wehrse
 
Name:
Dirk Wehrse
 
Title:
Senior Vice-President, Treasury and Treasurer







[Signature Page to Amendment No. 1 to the Term Loan Credit Agreement]



--------------------------------------------------------------------------------





 
GUARANTORS:
 
 
 
IBSV LLC
 
METROPCS CALIFORNIA, LLC
 
METROPCS FLORIDA, LLC
 
METROPCS GEORGIA, LLC
 
METROPCS MASSACHUSETTS, LLC
 
METROPCS MICHIGAN, LLC
 
METROPCS NETWORKS CALIFORNIA, LLC
 
METROPCS NETWORKS FLORIDA, LLC
 
METROPCS NEW YORK, LLC
 
METROPCS TEXAS, LLC
 
METROPCS NEVADA, LLC
 
METROPCS PENNSYLVANIA, LLC
 
POWERTEL MEMPHIS LICENSES, INC.
 
POWERTEL/MEMPHIS, INC.
 
SUNCOM WIRELESS HOLDINGS, INC.
 
SUNCOM WIRELESS INVESTMENT COMPANY, LLC
 
SUNCOM WIRELESS LICENSE COMPANY, LLC
 
SUNCOM WIRELESS MANAGEMENT COMPANY, INC.
 
SUNCOM WIRELESS OPERATING COMPANY, L.L.C.
 
SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.
 
SUNCOM WIRELESS, INC.
 
T-MOBILE CENTRAL LLC
 
T-MOBILE FINANCIAL LLC
 
T-MOBILE LEASING LLC
 
T-MOBILE LICENSE LLC
 
T-MOBILE NORTHEAST LLC
 
T-MOBILE PCS HOLDINGS LLC
 
T-MOBILE PUERTO RICO HOLDINGS LLC
 
T-MOBILE PUERTO RICO LLC
 
T-MOBILE RESOURCES CORPORATION
 
T-MOBILE SOUTH LLC
 
T-MOBILE SUBSIDIARY IV CORPORATION
 
T-MOBILE US, INC.
 
T-MOBILE WEST LLC
 
TRITON PCS FINANCE COMPANY, INC.
 
TRITON PCS HOLDINGS COMPANY L.L.C.
 
VOICESTREAM PCS I IOWA CORPORATION
 
VOICESTREAM PITTSBURGH GENERAL PARTNER, INC.
 
VOICESTREAM PITTSBURGH L.P.

 
By:
/s/ Dirk Wehrse
 
Name:
Dirk Wehrse
 
Title:
Authorized Person









[Signature Page to Amendment No. 1 to the Term Loan Credit Agreement]



--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Dusan Lazarov
 
Name:
Dusan Lazarov
 
Title:
Director
 
 
 
 
 
 
 
By:
/s/ Peter Cucchiara
 
Name:
Peter Cucchiara     
 
Title:
Vice President
 
 
 







[Signature Page to Amendment No. 1 to the Term Loan Credit Agreement]



--------------------------------------------------------------------------------





 
DEUTSCHE TELEKOM AG,  
 
 
 
 
 
 
 
By:
/s/ Igor Soczynski
 
Name:
Igor Soczynski
 
Title:
Vice-President Treasury
 
 
 
 
 
 
 
By:
/s/ Markus Schafer
 
Name:
Markus Schafer
 
Title:
Vice-President Treasury
 
 
 





[Signature Page to Amendment No. 1 to the Term Loan Credit Agreement]

